DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Neugebauer 2,297,239 in view of Blackwell 2,979,151.
	In regards to Independent Claim 17, Neugebauer teaches an exhaust distribution manifold (figure 3) configured to be fluidly coupled to an exhaust output of a heat exchanger (shown coupled to an exhaust in figure 9, wherein the manifold is capable of being coupled to the exhaust of a heat exchanger), the exhaust distribution manifold comprising: a first end defining an inlet of the exhaust distribution manifold and having a first diameter (inlet at 24 in figure 3); a second end located opposite the first end and have a second diameter less than the first diameter (end at 30 in figure 3), wherein the second end is circumferentially offset from the first end (bend in figure 3 results in an outlet circumferentially offset from the inlet in figure 3).  However, Neugebauer does not teach a plurality of openings formed between the first end and the second end.  Blackwell teaches using a plurality of openings (18) between the first and second end of an exhaust manifold (10 in figure 1).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the exhaust distribution manifold of Neugebauer with the plurality of openings of Blackwell, in order to reduce the noise of the exhaust stream (Col. 1, ll. 15-17).
s 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Neugebauer 2,297,239 in view of Blackwell 2,979,151 as applied to claim 17 above, and further in view of Haugen 8,511,096.
	Regarding Dependent Claims 19 and 20, Neugebauer in view of Blackwell teaches the invention as claimed and discussed above.  However, Neugebauer in view of Blackwell does not teach that the openings closer to the first end are larger than the openings closer to the second end.  Haugen teaches a plurality of openings (128) on an exhaust manifold (124) with larger holes at the upstream end (shown in figure 4).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the holes of Neugebauer in view of Blackwell to be larger at the upstream end, as taught by Haugen, in order to provide a choked flow condition and achieve acoustic characteristics (Col. 4, l. 65 to Col. 5, l. 1).

Allowable Subject Matter
Claims 1-5, 7-16 and 21 are allowed.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection above does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741